DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2. The Information Disclosure Statement filed on 12/14/2020 has been considered.

Claim Objections
3. Claims 1, 5, 10, 11 and 12 are objected to because of the following informalities.  Appropriate correction is required.

a. Claim 1 should be replaced as follows, “ A node comprising: a receiver having a plurality of receiver outputs, wherein the receiver is configured to receive a first modulated optical signal including a first plurality of optical subcarriers, and supply a plurality of data streams based on the first plurality of optical subcarriers, each of the plurality of data streams being associated with a corresponding one of the plurality of optical subcarriers and being supplied from a respective one of the plurality of receiver outputs; a switch circuit having a plurality of switch inputs and a plurality of switch outputs, wherein each of the plurality of switch inputs is configured to receive a respective one of the plurality of data streams, and wherein each of the plurality of switch outputs is configured to supply a respective one of the plurality of data streams; and a transmitter having a plurality of inputs, wherein each of the plurality of inputs is coupled to a corresponding one of the  wherein the transmitter is configured to supply a second modulated optical signal based on the plurality of data streams, the second modulated optical signal carrying a second plurality of optical subcarriers, each of the second plurality of optical subcarriers being associated with a corresponding one of the plurality of data streams”. Appropriate correction is required to make the claim clearer.

b. Claim 5 should be replaced as follows, “The node of claim 1, wherein the receiver includes: an optical hybrid circuit configured to receive at least a portion of the first modulated optical signal and a local oscillator signal; a photodiode circuit configured to receive mixing products output from the optical hybrid circuit based on said at least the portion of the first modulated optical signal and the local oscillator [signals] signal, and supply first electrical signals based on the mixing products; analog-to-digital conversion circuitry configured to receive the first electrical signals and supply second electrical signals based on the first electrical signals, the second electrical signals being digital signals; and a digital signal processor configured to output the plurality of data streams based on the second electrical signals”. Appropriate correction is required to make the claim clearer. 

c. Claim 10 should be replaced as follows, “The node of claim 1, wherein, during a first time interval, the switch circuit has a first switch configuration, such that during [a] the  circuit has a second switch configuration, such that a second one of the second plurality of subcarriers carries the information”. Appropriate correction is required to make the claim clearer. 

d. Claim 11 should be replaced as follows, “The node of claim 1, wherein the switch circuit has the first switch configuration based on a first control signal supplied to the switch circuit and the switch circuit has a second switch configuration  based on a second control signal supplied to the switch circuit”. Appropriate correction is required to make the claim clearer.

e. Claim 12 should be replaced as follows, “A node comprising: a first digital signal processor configured to supply a plurality of data streams, each of which being associated with a corresponding one of a first plurality of optical subcarriers; a switch circuit having a plurality of switch inputs and a plurality of switch outputs, wherein each of the plurality of switch inputs is configured to receive a respective one of the plurality of data streams, and supply a respective one of the plurality of data streams; and a second digital signal processor having a plurality of DSP inputs, wherein each of the plurality of  DSP inputs is configured to receive a corresponding one of the plurality of data streams from a respective one of the plurality of switch outputs, such that, during a first time interval, and plurality of DSP inputs is configured to receive a first one of the plurality of data streams and during a second time interval, different from the first time interval, said one of the DSP inputs is operable to receive a second one of the plurality of data stream”. Appropriate correction is required to make the claim clearer. 

Claim Rejections - 35 USC § 112
          The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



a. Claim 11 recites the limitation "the first switch configuration" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

b. Claim 14 recites the limitation "the plurality of optical subcarriers" in line 3 and “the first modulated optical signal in line 6.  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2,3,5,6,7,10 and 11 are rejected under 35 USC 103 as being unpatentable over Sun et al (US 2016/0323039) in view of Aono et al (US 10855377).
Regarding claim 1, Sun discloses comprising: a receiver having a plurality of receiver outputs,(optical receiver OR-1 with plurality of outputs E1, E2, E3 and E4, see figure 7) wherein the receiver is configured to receive a first modulated optical signal including a first plurality of optical subcarriers;(optical receiver OR-1 is plurality of wavelengths λ1 to λ10, see figure 7 and wherein the plurality of subcarriers Sc0, SC1 are included in the modulated optical signal modulated by the MZ modulator 506; see figures 3a  and 5a) and supply a plurality of data streams based on the first plurality of optical subcarriers, (plurality of data streams R0, R1 are supplied by the plurality of  subcarriers SC0, SC1, see figure 3a) each of the plurality of data streams being associated with a corresponding one of the plurality of optical subcarriers and being supplied from a respective one of the plurality of receiver outputs ;(the received signal consists of plurality of data streams R0, R1 along with the plurality of sub-carriers SC0, SC1, see figure 9) a switch circuit having a plurality of switch inputs and a plurality of switch outputs, wherein each of the plurality of switch inputs is configured to receive a respective one of the plurality of data streams, (plurality of transmitter engines 306-1 to 306-m with plurality of inputs with plurality of data streams R0, R1 and each of the transmitter engine consisting of a switch, see figures 3a, 3b) and wherein each of the plurality of switch outputs is configured to supply a respective one of the plurality of data streams;(plurality of transmitter engines 306-1 to 306-m with plurality of outputs with plurality of data streams R0, R1 for each of the plurality of sub-carriers, see figure 3a, 3b),  and a transmitter having a plurality of inputs, (optical source OS-1 with plurality of inputs from the plurality of driver inputs 426,428,430,432, see figure 5a) wherein each of the inputs is coupled to a corresponding one of the plurality of switch outputs and is configured to receive a corresponding one of the plurality of data streams,(the plurality of transmitter engines 306-1 to 306-m with plurality of outputs with plurality of data streams R0, R1 are input to the optical transmitter, see figure 3a, 3b)  wherein the transmitter is configured to supply a second (optical source OS-2 transmitting the second modulated signal on λ2 based on the plurality of data streams R0, R1 and wherein the plurality of subcarriers SC2, SC3 are included in the modulated optical signal, see figure 2, 3a)  each of the second plurality of optical subcarriers being associated with a corresponding one of the plurality of data streams plurality of data streams R0, R1 for each of the plurality of sub-carriers SC2, SC3, see figure 3a, 3b).
However Sun does not explicitly disclose a node.
In a related field of endeavor, Aono discloses a node (node 101a with plurality of transceivers 102-a, see figure 2).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the transceiver node of Aono with Sun to provide a single device with functionality of transmitter and receiver and the motivation is to minimize the device size and cost.

Regarding claim 2, Sun discloses the node of claim 1, wherein one of the first plurality of optical subcarriers has a first frequency and is associated with one of the plurality of data streams ;(plurality of sub carriers SC0 and SC1 associated with a frequency value and is associated with data R0, R1, see figures 3a, and 5b) and one of the second plurality of optical subcarriers has a second frequency and is associated with said one of the plurality of data streams ;(plurality of sub carriers SC2 and SC3 associated with a frequency value and is associated with data R2, R3, see figures 3a, and 5b)

Regarding claim 3, Sun discloses the node of claim 2, wherein said one of the first plurality of optical subcarriers carries information indicative of said one of the plurality of data streams,(plurality of data streams (information) at rate R0, R1 are supplied by the plurality of  subcarriers SC0, SC1, see figure 3a)  and said one of the second plurality of optical subcarriers carries the information indicative of said one of the plurality of data streams ,(plurality of data streams (information) at rate R0, R1 are supplied by the plurality of  subcarriers SC2, SC3, see figure 3a).

Regarding claim 5, Sun discloses the node of claim 1, wherein the receiver ;(optical receiver, see figure 7) includes: an optical hybrid circuit configured to receive at least a portion of the first modulated optical signal and a local oscillator signal;(90 degree optical hybrid circuit 720,724 receiving optical signal with wavelengths λ1 to λ10 and a local oscillator signal 701, see figure 7)  a photodiode circuit configured to receive mixing products output from the optical hybrid circuit based on said at least the portion of the first modulated optical signal and the local oscillator signals ;(plurality of photodiodes 709,711,713 and 715 receiving the output of the 90 degree optical hybrid circuit 720,724, see figure 7) and supply first electrical signals based on the mixing products;(plurality of electrical signals E1,E2,E3 and E4 are output from the photodiodes 709,711,713 and 715, see figure 7)  analog-to-digital conversion circuitry configured to receive the first electrical signals and supply second electrical signals based on the first electrical signals, the second electrical signals being digital signals;(analog to digital conversion circuitry 818,820,822,824 converting the received analog electrical signals into digital electrical signals, see figure 8) and a digital signal processor configured to output the plurality of data streams based on the second electrical signals ;(digital signal processor CB4-1 outputting the data stream based on the input digital electrical signals, see figure 9).

Regarding claim 6, Sun discloses the node of claim 5, further including a local oscillator laser configured to supply the local oscillator signal ;( local signal (LO) laser 701 supplying the local oscillator signal, see figure 7).

Regarding claim 7, Sun discloses the node of claim 1, wherein the transmitter includes: a digital signal processor configured to receive the plurality of data streams and output a plurality of digital signals based on the plurality of data streams;(digital signal processor CB-1 outputting the plurality of data streams at rates R0, R1 and output plurality of digital signals, see figure 3a)  digital-to-analog conversion circuitry configured to output analog signals based on the digital signals; (digital to analog conversion circuitry 410,412,414,416 converting the received digital signals into analog signals, see figure 4) a plurality of driver circuits configured to supply drive signals based on the analog signals;(plurality of driver circuits 426,428,430,432 supplying the drive signals, see figure 4) a laser configured to supply an optical signal; (distributed feedback laser 508 configured to supply an optical signal, see figure 5a) and a modulator configured to receive the optical signal and supply the second modulated optical signal based on the drive signals ;(MZ modulator 526,530 configured to receive the optical signal from DFB laser 508 and drive signal from the driver circuit 430,432, see figure 5a).

Regarding claim 10, Sun discloses the node of claim 1, wherein, the switch has a first switch configuration, (switch 320 during the first configuration based on the control signal use QPSK modulation format, see figure 3b) a first one of the second plurality of optical subcarriers having a first frequency carries information associated with one of the plurality of data streams, (switch 320 during the first configuration based on the control signal use QPSK modulation format, see figure 3b and uses the sub- carrier SC0, see figure 5b) the switch has a second switch configuration, such that a second one of the second plurality of subcarriers carries the information (switch 320 during the second configuration based on the control signal use 8QAM modulation format, see figure 3b and uses the sub- carrier SC1, see figure 5b).



In a related field of endeavor, Aono discloses during a first time interval, such that during a first time interval, and, during a second time interval ;( first sub carrier SC1 having a first time interval and the sub carrier having a second time interval, see figure 6).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of time of time intervals for the sub carriers of Aono with Sun to provide a distinct time interval for the plurality of sub-carriers and the motivation is to prevent the overlap of the plurality of sub-carriers.
Regarding claim 11, Sun discloses the node of claim 1, wherein the switch has the first switch configuration based on a first control signal supplied to the switch (switch 320 during the first configuration based on the control signal use QPSK modulation format, see figure 3b) and the switch has a second control signal based on a second control signal supplied to the switch (switch 320 during the second configuration based on the control signal use 8QAM modulation format, see figure 3b).

4 is rejected under 35 USC 103 as being unpatentable over Sun et al (US 2016/0323039) in view of Aono et al (US 10855377) and further in view of Barnard et al (US 2011/0158641). 
Regarding claim 4, the combination of Sun and Aono does not explicitly disclose the node of claim 1, wherein the switch circuit includes a cross-point switch.
In a related field of endeavor, Barnard discloses the node of claim 1, wherein the switch circuit includes a cross-point switch ;( cross point switch, see Abstract).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the cross point switch of Barnard with Sun and Aono to provide mapping of the subcarriers to the different wavelength channels and the motivation is to provide efficient mapping of the sub carriers to the plurality of wavelength channels.
Claims 8 and 9 are rejected under 35 USC 103 as being unpatentable over Sun et al (US 2016/0323039) in view of Aono et al (US 10855377) and further in view of Vassilieva et al (US 2018/0359047). 
Regarding claim 8, the combination of Sun and Aono does not explicitly disclose the node of claim 1, wherein each of the first plurality of optical subcarriers is a Nyquist subcarrier.


In a related field of endeavor, Vassilieva discloses the node of claim 1, wherein each of the first plurality of optical subcarriers is a Nyquist subcarrier ;( multi-carrier channel is generated by Nyquist frequency division multiplexing, see paragraph 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the Nyquist sub-carrier of Vassilieva with Sun and Aono to provide the transmission of the optical signals by using the multi-carrier channel and the motivation is to minimize the nonlinear interactions between the plurality of sub-carriers. 

Regarding claim 9, the combination of Sun and Aono does not explicitly disclose the node of claim 1, wherein each of the second plurality of optical subcarriers is a Nyquist subcarrier.

In a related field of endeavor, Vassilieva discloses the node of claim 1, wherein each of the second plurality of optical subcarriers is a Nyquist subcarrier ;( multi-carrier channel is generated by Nyquist frequency division multiplexing, see paragraph 4). (Motivation same as claim 8).
s 12, 14,15,16,19, 20 and 21 are rejected under 35 USC 103 as being unpatentable over Sun et al (US 2016/0323039) in view of Aono et al (US 10855377).
Regarding claim 12, Sun discloses comprising: a first digital signal processor configured to supply a plurality of data streams, each of which being associated with a corresponding one of a first plurality of optical subcarriers ;(plurality of transmitter engines 306-1 to 306-m (CB-1 202 transmitter DSP) with plurality of data streams R0, R1 for each of the plurality of sub-carriers SC0, SC1, see figure 3a, 3b), a switch circuit having a plurality of switch inputs and a plurality of switch outputs, wherein each of the plurality of switch inputs is configured to receive a respective one of the plurality of data streams, (plurality of transmitter engines 306-1 to 306-m with plurality of inputs with plurality of data streams R0, R1 and each of the transmitter engine consisting of a switch, see figures 3a, 3b) and supply a respective one of the plurality of data streams ;(plurality of transmitter engines 306-1 to 306-m with plurality of outputs with plurality of data streams R0, R1 for each of the plurality of sub-carriers, see figure 3a, 3b),  and a second digital signal processor having a plurality of DSP inputs,(CB4-1 ….CB4-10 receiver DSP with plurality of inputs, see figure 6) wherein each of the DSP inputs is configured to receive a corresponding one of the plurality of data streams from a respective one of the plurality of switch outputs;(the plurality of inputs of the receiver DSP receiving the plurality of data streams R0, R1 along with the plurality of sub-carriers SC0, SC1, see figure 9 wherein the receiver DSP receives the data streams from the output of the transmitter and each of the transmitter engine consisting of a switch, see figures 3a, 3b ), such that, and wherein one of the DSP inputs is configured to receive ;(the received signal consists of plurality of data streams R0, R1 along with the plurality of sub-carriers SC0, SC1 for each of the DSP inputs, see figure 9).

However Sun does not explicitly disclose a node, during a first time interval, and during a second time interval, different from the first time interval.

In a related field of endeavor, Aono discloses a node, (node 101a with plurality of transceivers 102-a, see figure 2) during a first time interval, and during a second time interval, different from the first time interval ;( first sub carrier SC1 having a first time interval t1 and the second sub carrier having a second time interval t2, wherein t1 and t2 are different, see figure 6).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the plurality of time of time intervals for the sub carriers of Aono with Sun to provide a distinct time interval for the plurality of sub-carriers and the motivation is to prevent the overlap of the plurality of sub-carriers.

 an optical hybrid circuit configured to receive at least a portion of a modulated optical signal and a local oscillator signal ;(90 degree optical hybrid circuit 720,724 receiving optical signal with wavelengths λ1 to λ10 and a local oscillator signal 701, see figure 7)   the modulated optical signal including the plurality of optical subcarriers;( the plurality of subcarriers Sc0, SC1 are included in the modulated optical signal modulated by the MZ modulator 506; see figures 3a  and 5a)  a photodiode circuit configured to receive mixing products output from the optical hybrid circuit based on said at least the portion of the first modulated optical signal and the local oscillator signal ;(plurality of photodiodes 709,711,713 and 715 receiving the output of the 90 degree optical hybrid circuit 720,724, see figure 7) the photodiode circuit supplying first electrical signals based on the mixing products ;(plurality of electrical signals E1,E2,E3 and E4 are output from the photodiodes 709,711,713 and 715, see figure 7) analog-to-digital conversion circuitry configured to receive the first electrical signals and supply second electrical signals based on the first electrical signals the second electrical signals being digital signals;(analog to digital conversion circuitry 818,820,822,824 converting the received analog electrical signals into digital electrical signals, see figure 8) and wherein the first digital signal processor is configured to supply the plurality of data streams based on the second electrical signals ;(digital signal processor CB4-1 outputting the data stream based on the input digital electrical signals, see figure 9).

;( local signal (LO) laser 701 supplying the local oscillator signal, see figure 7).

Regarding claim 16, Sun discloses the node of claim 12, wherein the plurality of optical subcarriers is a first plurality of optical subcarriers, ;(digital signal processor CB-1 outputting the plurality of data streams at rates R0, R1 and output plurality of digital signals with the plurality of  subcarriers SC0, SC1, see figure 3a)  the node further including: digital-to-analog conversion circuitry configured to output analog signals based on the plurality of data streams; (digital to analog conversion circuitry 410,412,414,416 converting the received digital signals into analog signals, see figure 4) a plurality of driver circuits configured to supply drive signals based on the analog signals ;(plurality of driver circuits 426,428,430,432 supplying the drive signals, see figure 4) a laser that configured to supply an optical signal; (distributed feedback laser 508 configured to supply an optical signal, see figure 5a) and a modulator configured to receive the optical signal and supply a modulated optical signal based on the drive signals, ;(MZ modulator 526,530 configured to receive the optical signal from DFB laser 508 and drive signal from the driver circuit 430,432, see figure 5a) the modulated optical signal including a second plurality of optical subcarriers (the plurality of subcarriers SC2, SC3 are included in the modulated optical signal, see figure 2, 3a)

 the node of 16, wherein one of the first plurality of subcarriers is associated with one of the plurality data streams (the first plurality of subcarriers SC0, SC1 is associated with QPSK and 8QAM modulation for the data stream, see figure 5B) and one of the second plurality of optical subcarriers is associated with said one of the plurality of data streams ;(the second plurality of subcarriers SC2, SC3 is associated with 8QAM and QPSK modulation for the data stream, see figure 5B).
However Sun does not explicitly disclose during the first interval.
In a related field of endeavor, Aono discloses during the first interval ;( first sub carrier SC1 having a first time interval t1, see figure 5B). (Motivation same as claim 12).

Regarding claim 20, Sun discloses the node of claim 19, wherein said one of the first plurality of subcarriers has a first frequency and said one of the second plurality of subcarriers has a second frequency different from the first frequency (the first plurality of subcarriers SC0, SC1 is associated with QPSK and 8QAM modulation for the data stream with a frequency different from the second plurality of subcarriers SC2, SC3 is associated with 8QAM and QPSK modulation for the data stream, see figure 5B).



Regarding claim 21, Sun discloses the node of claim 19, wherein the second plurality of subcarriers has a frequency that is different from each of the frequencies of the first plurality of subcarriers (the second plurality of subcarriers SC2, SC3 is associated with 8QAM and QPSK modulation for the data stream with a frequency different from the first plurality of subcarriers SC0, SC1 associated with QPSK and 8QAM modulation for the data stream, see figure 5B).

Claim 13 is rejected under 35 USC 103 as being unpatentable over Sun et al (US 2016/0323039) in view of Aono et al (US 10855377) and further in view of Barnard et al (US 2011/0158641). 
Regarding claim 4, the combination of Sun and Aono does not explicitly the node of 12, wherein the switch circuit includes a cross-point switch.
In a related field of endeavor, Barnard discloses the node of 12, wherein the switch circuit includes a cross-point switch ;( cross point switch, see Abstract).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the cross point switch of Barnard with Sun and Aono to provide mapping of the subcarriers to the different wavelength channels and the .
Claims 17 and 18 are rejected under 35 USC 103 as being unpatentable over Sun et al (US 2016/0323039) in view of Aono et al (US 10855377) and further in view of Vassilieva et al (US 2018/0359047). 

Regarding claim 17, the combination of Sun and Aono does not explicitly disclose the node of claim 14, wherein each of the plurality of optical subcarriers is a Nyquist subcarrier.
In a related field of endeavor, Vassilieva discloses the node of claim 14, wherein each of the plurality of optical subcarriers is a Nyquist subcarrier ;( multi-carrier channel is generated by Nyquist frequency division multiplexing, see paragraph 4).

Thus it would be obvious for one of the ordinary skilled in the art before the effective filling date of the invention to combine the Nyquist sub-carrier of Vassilieva with Sun and Aono to provide the transmission of the optical signals by using the multi-carrier channel and the motivation is to minimize the nonlinear interactions between the plurality of sub-carriers. 



In a related field of endeavor, Vassilieva discloses the node of 16, wherein each of the first plurality of optical subcarriers and each of the second plurality of optical subcarriers is a Nyquist subcarrier ;( multi-carrier channel is generated by Nyquist frequency division multiplexing, see paragraph 4). (Motivation same as claim 17).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is reproduced below.

a. Wu et al (US 10742328) discloses individually routable digital sub carriers which can be received by optical receivers provided at different location, see figure 6.

b. Sun et al (US 10601520) discloses generation of plurality sub-carriers where one of the sub-carriers has a frequency bandwidth wider than the other sub-carriers, see figure 4d.



d. Bosco et al (Advance Modulation techniques for flexible optical transceivers: The Rate/Reach tradeoff – 2019 attached) discloses combination of advance modulation techniques with sub-carrier multiplexing to provide increased sub-carrier multiplexing, see figure 1.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRITBIR K SANDHU whose telephone number is (571)270-1894.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/AMRITBIR K SANDHU/Primary Examiner, Art Unit 2636